DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to correct matters of form, i.e. to add parentheses in view of MPEP 608.01(m) and to correct a typo. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

10. (Currently Amended) A method for assembling a camera module, comprising: 
a step (10) of placing a thermal deformable material around a lens barrel of a lens assembly; 
Page 3 of 12a step (20) of heating the thermal deformable material, such that the thermal deformable material shrinks and wraps around the lens barrel, and directly contacts the lens barrel; and 
a step (30) of inserting the lens barrel into a cavity of a holder, wherein after the step (20) of heating the thermal deformable material, the thermal deformable material directly contacts the outer wall of the lens barrel, and no space is between the thermal deformable material and the outer wall of the lens barrel; and 
after the step (30) of inserting the lens barrel into the cavity of the holder, the thermal deformable material directly contacts an inner wall of the holder, and no space is between the thermal deformable material and the inner wall of the holder.
(40) of dispensing glue to fix the holder and the lens assembly.
16. (Currently Amended) The method for assembling the camera module as claimed in claim 10, wherein a cross-section of the lens barrel is a circle, a square, or a rectangle.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s 9/17/2021 Remarks distinguish the thermal deformable material from Lee’s bonding material in both structure (p. 8-11) and benefit of the claimed structure (¶51, ¶98 of the instant specification).
In re 10, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper, as indicated by the 6/21/2021 Non-Final Rejection.
In re 2-9 and 11-17, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose lens assemblies and holders with deformable material disposed therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872